Citation Nr: 0914018	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-22 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for left shoulder 
disability.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the Veteran's claim.

The appeal is REMANDED.  VA will notify the Veteran if 
further action is required on his part.

Issues not on appeal

In the September 2005 rating decision, the RO also denied 
service connection for a left arm disability and seborrheic 
keratosis of the back.  The Veteran expressly disagreed with 
the RO's decision as to both issues and perfected a timely 
substantive appeal in July 2007.  However, the Veteran later 
withdrew his appeal as to both issues in a June 2008 
statement.  Those issues are therefore no longer in appellate 
status and will be discussed no further herein.  See 38 
C.F.R. § 20.204 (2008).


REMAND

In his July 2007 VA Form 9, the Veteran, through his former 
attorney, specifically requested "a travel board or 
videoconference hearing, whichever can be scheduled first."  
The Veteran was subsequently scheduled for a formal RO 
hearing which was held in June 2008, the transcript of which 
has been associated with the Veteran's VA claims file.  
However, the record demonstrates that Veteran was never 
scheduled for a Board hearing of any kind.  

In a statement dated February 2009, the Veteran renewed his 
request for a videoconference hearing before a Veterans Law 
Judge.  Pursuant to 38 C.F.R. § 20.700(a), the Veteran's 
request for a hearing before a Veterans Law Judge must be 
honored.  A remand of the case for this purpose is therefore 
required.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
videoconference hearing.  The Veteran 
should be notified of the date, time, and 
place of such hearing by letter mailed to 
his current address of record.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



